Citation Nr: 1532969	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  09-19 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to higher ratings in excess of 10 percent and 20 percent for the service-connected spondylolisthesis with herniated nucleus pulposus, L5-S1, on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1).
 
2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from March 1989 to December 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia (hereinafter Agency of Original Jurisdiction (AOJ)).  In the rating decision, the AOJ continued a 10 percent disability rating for spondylolisthesis with herniated nucleus pulposus, L5-S1, and continued a noncompensable rating for bipartite sesamoids with sesamoiditis of the right foot.  In July 2007, the AOJ then continued the 10 percent rating for the service-connected spondylolisthesis with herniated nucleus pulposus, L5-S1.  While the Veteran filed a notice of disagreement (NOD) in August 2007, he only discussed his service-connected spondylolisthesis with herniated nucleus pulposus; since the Veteran never filed an NOD or a substantive appeal for his service-connected bipartite sesamoids with sesamoiditis of the right foot that issue is not before the Board. 

In May 2013, the Veteran testified before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the Veteran's claims file. 

In June 2013, the Board remanded the issue of entitlement to an increased rating in excess of 10 percent for the service-connected spondylolisthesis with herniated nucleus pulposus, L5-S1, for further development.  

In a February 2014 rating decision, the AOJ granted the Veteran a higher rating of 20 percent for his service-connected spondylolisthesis with herniated nucleus pulposus, L5-S1, effective September 7, 2013.  

Also in February 2014, the AOJ issued a rating decision which granted the Veteran service connection for radiculopathy of the left lower extremity with an initial 10 percent disability rating, granted service connection for voiding dysfunction with an initial 10 percent rating, granted service connection for erectile dysfunction with a noncompensable rating, and awarded SMC based on the loss of use of a creative organ; all effective September 7, 2013.  While the Veteran did not appeal the February 2014 rating decision, such issues are part and parcel of his claim of entitlement to an increased rating for his spondylolisthesis with herniated nucleus pulposus, L5-S1, as the rating criteria governing the evaluation of such disabilities specifically indicate that that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, be separately evaluated under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, General Rating formula for Diseases and Injuries of the Spine. 

The case was before the Board again in April 2014.  At that time, the Board denied a higher schedular rating for service-connected spondylolisthesis with herniated nucleus pulposus, L5-S1, (in excess of 10 percent prior to September 7, 2013 and 20 percent thereafter), awarded a 10 percent rating for left lower extremity radiculopathy effective February 13, 2006, awarded a 40 percent rating for voiding dysfunction effective March 11, 2009, denied a compensable rating for erectile dysfunction, awarded entitlement to SMC based on loss of use of a creative organ effective March 11, 2009, and held that the Veteran was in receipt of the maximum level of SMC for loss of use of creative organ.  The Board assumed jurisdiction over the issue of entitlement to TDIU as being reasonably raised as part of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 47 (2009).  The Board remanded the issues listed on the title page to the AOJ for further evidentiary development.

A February 2015 AOJ rating decision implemented the Board's April 2014 award of benefits.  In addition, the AOJ awarded a 60 percent rating for voiding dysfunction effective November 24, 2014. 

In a supplemental statement of the case (SSOC) dated February 2015, the AOJ listed the issues as 1) entitlement to an increased schedular rating in excess of 20 percent for service-connected spondylolithesis and mild herniated nucleus pulposus, L5-S1, since September 7, 2013; 2) entitlement to a compensable rating for service connected erectile dysfunction as secondary to the service-connected disability of spondylolithesis and mild herniated nucleus pulposus, L5-S1; 3) entitlement to a higher rating for SMC based on loss of use; and 4) entitlement to TDIU.  However, as discussed above, the Board's April 2014 decision finally addressed the schedular ratings assigned for service-connected spondylolisthesis with herniated nucleus pulposus, L5-S1, and finally addressed the issue of the maximum allowable level of SMC for loss of use of creative organ.  Thus, these two issues are listed in error and are not on appeal.  While the AOJ listed the lumbar spine disability claim as an increased rating claim on a schedular basis, the Board denied this aspect of the claim in April 2014.  Notably, the AOJ appears to have addressed extraschedular consideration, which is the claim that remains on appeal.

This appeal was processed using the Veterans Benefit Management System (VBMS) paperless, electronic claims processing system.  In addition to the VBMS file, there is also an electronic (Virtual VA) paperless claims file.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board regrets any further delay in adjudicating these claims, but finds that the claims must be remanded for noncompliance with the Board's April 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand of the Board or the Court is not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The April 2014 Board remand directed the AOJ, inter alia, to associate with the record updated VA clinic records and to refer the Veteran's spondylolisthesis with herniated nucleus pulposus claim to the Director of Compensation and Pension Service pursuant to the provisions of 38 C.F.R. § 3.321(b) for consideration of whether an extraschedular rating is warranted.  Neither of these actions was accomplished.  The Board, therefore, has no option but to remand this case to the AOJ for compliance with its prior remand directives.

The Board additionally observes that, as noted in the April 2014 remand, the AOJ has undertaken multiple unsuccessful attempts to obtain employment records from Robins Air Force Base.  This facility did not respond to another attempt to obtain records made by the AOJ in October 2014.  The Board observes, however, that Robins Air Force Base previously notified the AOJ in July 2013 that it would only release records if 1) accompanied by an authorization form signed by the Veteran and 2) by explicitly stating "This is a FOIA Request."  On remand, the Board finds that a further attempt to obtain the requested records should be made in the format identified by Robins Air Force Base.

Alternatively, the Veteran has the option to submit these records directly to the AOJ.  In a statement received in February 2015, the Veteran indicated his willingness to submit documents such as his Leave and Earnings Statements "IF NEEDED" to establish an excessive use of leave for his lumbar spine disability.  On remand, the AOJ should instruct the Veteran that such documents may be capable of substantiating his claims.

The Board further observes that the Veteran is seeking entitlement to TDIU.  An award of TDIU on a schedular or extraschedular basis is predicated on an inability to obtain and maintain "substantially gainful employment."  38 C.F.R. § 4.16.  The criteria of "substantially gainful employment" is met where the annual earned income exceeds the poverty threshold, irrespective of the number of hours or days actually worked and without regard to any prior income history.  Faust v. West, 13 Vet. App. 342, 355-56 (2000).  

The record appears to reflect that the Veteran has been fully employed as a "WL-10" although he reports using excessive leave benefits to retain his employment.  Thus, the Veteran should be requested to complete a VA Form 21-8940 (Veterans' Application for Increased Compensation Based on Individual Unemployability) to identify his earned income.  The Veteran was provided a VA Form 21-8940 in October 2014, but he did not return this document to the AOJ.  The Board emphasizes that the duty to assist is a two-way street.  If the Veteran wishes help in developing his claims, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App 190, 193 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Assist the Veteran as follows:
   a) provide him a VA Form 21-8940 (Veterans' Application for Increased Compensation Based on Individual Unemployability) and request him to report all income earned since February 2005;
   b) provide him a VA Form 21-4142 (Authorization for Release of Information) and request him to complete this form for Robins Air Force Base; and
   c) request the Veteran to submit any relevant Leave and Earnings Statements since February 2005 (excluding May 2012 to July 2013 which have been submitted for the record) and any other employment records/medical records from Robins Air Force Base that he can provide.

2.  Obtain and associate with the claims file all updated VA and private treatment records.  If no additional VA treatment records exist, the AOJ should document this fact for the record.

3.  Take appropriate steps to obtain any relevant - pertaining to any injury/illness, impairments observed, or accommodations made, in regard to the Veteran's service-connected disabilities - employment records from the U.S. Air Force, specifically at Robins Air Force Base.  With respect to the information request from Robins Air Force Base, the AOJ information request should be accompanied by 1) a signed VA Form 21-4142 (Authorization for Release of Information) and 2) and a cover letter statement as follows: "This is a FOIA Request."  See Report of General Information dated July 9, 2013.

Pursuant to 38 C.F.R. § 3.159(c)(2), VA has a duty to make as many requests as are necessary to obtain relevant records from a Federal department or agency.  Efforts to obtain such records should only be ended if VA concludes that the records either do not exist or that further efforts to obtain them would be futile; this should then be stated in a VA memorandum.

4.  Only once the actions above have been completed, refer the Veteran's spondylolisthesis with herniated nucleus pulposus to the Director of Compensation and Pension Service pursuant to the provisions of 38 C.F.R. § 3.321(b) for consideration of whether an extraschedular rating is warranted.

5.  Thereafter, the AOJ should review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The AOJ should then readjudicate the issues of (1) entitlement to higher ratings in excess of 10 percent and 20 percent for the service-connected spondylolisthesis with herniated nucleus pulposus, L5-S1, on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1) and (2) entitlement to TDIU.

If any benefit sought remains denied, the AOJ should issue an appropriate SSOC (Supplemental Statement of the Case) and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the Veteran unless he is notified.

The purposes of this remand are to ensure notice is complete, and to assist the Veteran with the development of his claims.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until further notice.  The Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims is both critical and appreciated.  He is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

